Citation Nr: 0031407	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-09 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of shell 
fragment wounds to the right shoulder and right thigh.


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran had service as part of a recognized guerilla unit 
in the service of the United States Armed Forces in the Far 
East from March 1945 to September 1945.

The veteran filed his original claim in February 1967. He 
requested service connection for injuries received when a 
grenade exploded at his post in March 1945 while serving with 
a recognized guerilla unit in the Philippines.

After his initial claim and request for reconsideration were 
denied, the veteran applied to reopen his claim and submitted 
additional evidence in support of his claim on several 
occasions.  The Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines has 
declined to reopen his claim through rating decisions and 
determination letters issued in April 1995, January 1997 and 
December 1997.  This matter is before the Board of Veterans' 
Appeals (Board) following the December 1997 rating decision.

By decision issued in January 1999, the Board reopened the 
veteran's claim and remanded this case to the RO for 
additional evidentiary development.

Following compliance, the RO confirmed and continued the 
denial of the benefit sought in an August 2000 supplemental 
statement of the case.


FINDINGS OF FACT

1.  The evidence of record suggests that the veteran's 
guerilla unit engaged in combat with the Japanese occupation 
of the Philippines in 1945.

2.  The veteran's shell fragment wounds to the right shoulder 
and right thigh cannot be clearly dissociated from his period 
of recognized military service.


CONCLUSION OF LAW

Service connection for residuals of shell fragment wound to 
the right shoulder and right thigh is warranted.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  No prejudice attaches to 
the veteran as, for the reasons set forth below, the Board 
has determined that service connection is warranted.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

The veteran began recognized service on March 25, 1945.  By 
the veteran's account the encounter which resulted in his 
injuries took place some time in March 1945.  Through his own 
statements and the affidavits of comrades, he contends that 
Japanese soldiers ambushed the post he was guarding.  During 
the skirmish a Japanese grenade exploded and shrapnel injured 
his right shoulder and leg.

There are no records of treatment for the claimed injuries 
during the veteran's period of active duty.

The veteran's April 1946 report of discharge examination 
includes no reference to any wound, scar or other abnormality 
of any of the separately specified areas of the body listed 
on the form including the musculoskeletal system.  The 
examiner noted that there was no history of wound injury or 
disease incurred in the line of duty.  The April 1946 
Affidavit for Philippine Army Personnel also indicates that 
there were no wounds or illnesses incurred while the veteran 
was on active duty and that the veteran did not receive any 
decorations, citations or awards which would tend to indicate 
combat experience.

The veteran filed his original application for service 
connection in February 1967. In support of his application 
the veteran executed an affidavit stating his position with 
regards to the circumstances of his alleged injury and 
treatment.  A supplement to his application was filed which 
included affidavits of comrades, D.E.F. and R.E.B., which are 
consistent with the veteran's account of the incident, along 
with a hospital appointment card and documents offered to 
prove active service.

In July 1967 the RO denied the claim based upon the absence 
of any official record of the alleged injury.

Shortly thereafter, confirmation was received from the 
service department that the affiants offered by the veteran 
were present with their respective units as stated, as well 
as statements from a private physician that the veteran had 
pieces of shrapnel in his body in 1967.

In September 1967, the RO continued its denial based on the 
lack of proof that the injury was incurred during active 
service.  The RO notified the veteran of the July and 
September 1967 decisions by letters dated August 3, 1967 and 
September 5, 1967.  No appeal was taken and the decision 
became final.

In 1995, the veteran requested that the claim be reopened and 
in support thereof he resubmitted the affidavits of his 
comrades along with new evidence in the form of additional 
Philippine Army records.  After considering the evidence the 
RO issued a letter in March 1995 continuing its 1967 denial.

In July 1995 the veteran submitted photographs of scars and 
resubmitted the Philippine Army service records.  In response 
the RO continued its denial and instructed the veteran to 
submit new and material medical evidence bearing upon service 
connection.  In response the veteran submitted an August 1996 
statement from a private physician, Dr. Elizaga, which 
confirmed the existence of healed wounds but did not provide 
any inservice records of injury or treatment.  The veteran 
also stated that the reason that his report of discharge 
examination does not reflect the wounds is because the "Desk 
Sergeant" did not have time to type them into his records.  
In January 1997 the RO again declined to reopen the claim.

In May 1997, the veteran submitted a new affidavit from a 
comrade, D. F., along with copies of previously submitted 
evidence.  The affidavit was consistent with earlier 
submitted affidavits regarding the details of the incident 
which allegedly resulted in the veteran's injuries.  The RO 
issued a decision in December 1997 finding that no new and 
material evidence had been submitted to warrant reopening the 
claim.

Based on the foregoing, the Board reopened the veteran's 
claim and remanded this case to the RO for additional 
evidentiary development in a January 1999 decision.

Treatment records developed by Dr. Elizaga between 1994 and 
1999 show treatment on occasion for various disabilities.  A 
duplicate copy of the doctor's August 1996 statement, 
reflecting the presence of healed gunshot wound scars of the 
right anterior chest and right thigh, was also submitted.

In July 1999, the veteran was afforded VA orthopedic 
examination.  The examiner confirmed that the veteran had 
multiple shrapnel fragments in his right thigh and a single 
shrapnel fragment in the right shoulder.  The veteran walks 
without a limp.  Other than subjective complaints of 
discomfort, there was no evidence of functional impairment.

In March and August of 2000, the service department indicated 
that the most recent affiant offered by the veteran, D.F., 
served with recognized guerillas from July 25, 1945 to 
January 16, 1946, in a unit and place totally different from 
that provided in his sworn affidavit.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000).

Under 38 C.F.R. § 3.303(b) (1999), when a disease shown to be 
chronic in service (or in a presumptive period) so as to 
permit a finding of service connection, subsequent 
manifestations, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  However, not 
every symptom manifested during service will permit service 
connection of a chronic illness which is first shown as a 
clear-cut clinical entity, at some later date.  Demonstrating 
the in-service presence of a chronic disease requires a 
combination of manifestations sufficient to identify it and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran ... Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the CAVC") has clarified that the term 
'service connection' is used in section 1154(b) to refer to 
proof of incurrence or aggravation, rather than to the legal 
standard for entitlement to payments for disability.  Velez 
v. West, 11 Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 
F.3d 389, 392 (1996) (citations omitted).  More recently, the 
Court, in addressing section 1154(b), explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to . . . 
the submission of evidence of incurrence or aggravation of an 
injury or disease in service."  Kessel v. West, 13 Vet. 
App. 9 (1999) (en banc) (citations omitted) (overruling Arms 
v. West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear 
and convincing" evidence).

After a contemporaneous review of the record, the Board finds 
that service connection for residuals of shell fragment 
wounds to the right shoulder and right thigh is warranted.  
In this regard, the Board observes that the evidence of 
record is in relative equipoise as to whether or not the 
veteran's shell fragment wound was incurred during his 
recognized period of military service.  His processing 
affidavit and statements from service acquaintances support 
his contentions that he participated in combat.  Although 
there is no official record of the injury, these two 
otherwise credible comrades that served in his unit attest to 
his being wounded in combat.  While the veteran's shell 
fragment wounds were not diagnosed until August 1967, the 
Board is satisfied that they cannot be clearly dissociated 
from the veteran's military service.  Indeed, there is no 
evidence whatsoever of an intervening cause of the veteran's 
multiple shrapnel fragment wounds of the right shoulder and 
right thigh.  According reasonable doubt in favor of the 
veteran, service connection for residuals of shell fragment 
wounds to the right shoulder and right thigh is granted.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304 (1999).


ORDER

Service connection for residuals of shell fragment wounds to 
the right shoulder and right thigh is granted.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 8 -


- 1 -


